United States Court of Appeals
      for the Federal Circuit
                ______________________

                  ADDIE E. DIXON,
                  Claimant-Appellant

                          v.

           ROBERT A. MCDONALD,
      SECRETARY OF VETERANS AFFAIRS,
             Respondent-Appellee
            ______________________

                      2014-7050
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-229, Chief Judge Bruce E.
Kasold.
               ______________________

              Decided: February 20, 2015
               ______________________

   ADDIE E. DIXON, Virginia Beach, VA, pro se.

    SCOTT RANDY DAMELIN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by STUART F. DELERY, ROBERT E. KIRSCHMAN,
JR., KIRK T. MANHARDT; MEGHAN ALPHONSO, DAVID J.
BARRANS, Office of General Counsel, Department of
Veterans Affairs, Washington, DC.
                 ______________________
2                                      DIXON   v. MCDONALD



    Before NEWMAN, DYK, and REYNA, Circuit Judges.
NEWMAN, Circuit Judge.
     Addie E. Dixon appeals the judgment of the United
States Court of Appeals for Veterans Claims, which
affirmed the decision of the Board of Veterans Appeals
denying her claim for “garnishment” of her deceased ex-
husband’s disability compensation. Dixon v. Shinseki, No.
13-229, 2013 WL 6145657 (Vet. App. Nov. 22, 2013). On
review of the issues and arguments raised by Mrs. Dixon,
we discern no error of law or application of law. The
judgment is affirmed.
                       DISCUSSION
    Mrs. Dixon was the spouse of veteran Michael B. Dix-
on. In November 1996 an Order of Support issued by the
Juvenile and Domestic Relations District Court of Virgin-
ia ordered Mr. Dixon to pay Mrs. Dixon child support in
the amount of $443.00 per month and spousal support in
the amount of $1000.00 per month. Mrs. Dixon states
that the Order of Support required the Department of
Veterans Affairs (VA) to garnish these sums from Mr.
Dixon’s disability payments. Apparently Mr. Dixon did
not make these payments. On Mr. Dixon’s death in 2004,
Mrs. Dixon filed a claim with the VA Regional Office
requesting the payments that Mrs. Dixon states should
have been paid to her from Mr. Dixon’s VA disability
benefits, for 1996 through his death in 2004.
    The Veterans Court observed that the VA had never
been served with legal process instructing garnishment,
as required by 42 U.S.C. § 659(i)(5) (2011). The Veterans
Court also found that Mrs. Dixon incorrectly asserted that
the VA previously made partial payments pursuant to the
Virginia Order of Support. Rather, the $500 monthly
payments she received were made pursuant to 38 C.F.R.
§ 3.452 (2003) (apportionment of veteran’s benefits if the
veteran is not residing with his spouse or children and a
DIXON   v. MCDONALD                                      3



claim for apportionment is filed).   Mrs. Dixon now ap-
peals.
    Mrs. Dixon asserts that the VA should retroactively
garnish the payments made to her ex-husband prior to his
death, in fulfillment of the Order of Support. The Veter-
ans Court held that 42 U.S.C. § 659(i)(5) requires that a
garnishment order or similar legal process be served on
the VA, in order for the VA to garnish veteran’s pay-
ments. It appears that no such legal process had been
served on the VA with a request for garnishment. No
error of law is discerned in the ruling that, absent notice
to the VA of the veteran’s legal obligation, the VA is not
liable for such obligation after the veteran’s death.
                      AFFIRMED
   No costs.